DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 21, 2021 has been entered. Claims 11-18 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2015/0088011 A1) (hereinafter – Taniguchi) in view of Nilsson et al. (US 4704243) (hereinafter – Nilsson).

Regarding claim 11, Taniguchi discloses A blood pressure monitoring cuff, comprising (Abstract and entire document)
a bag-shaped structure (FIG. 1, “airbag 1”),
the bag-shaped structure comprising one or more sheets that contain a thermoplastic elastomer and are uniform in composition (Para. [0085], “Further, at least one of the main sheet member 2a and the sub sheet members 5 may be formed using material containing polyvinyl chloride, for example.”),
wherein the one or more sheets comprise a plurality of regions that are different in 100% Modulus (Para. [0075], “Accordingly, it is possible to obtain an effect that strength and durability of the airbag 1 can be enhanced compared to strength and durability of a conventional airbag.”),
the one or more sheets are provided with one or more openings (Para. [0056], “The main sheet member 2a has opening portions 6, and can be connected to an air supply and discharge system (not shown) through nipples 7 welded to the opening portions 6.”),
the one or more sheets comprise a third region spaced apart from the one or more openings and a fourth region interposed between the one or more openings and the third region (Para. [0056], “The main sheet member 2a has opening portions 6, and can be connected to an air supply and discharge system (not shown) through nipples 7 welded to the opening portions 6.”),
and the fourth region is surrounding the one or more openings (Para. [0056], “The main sheet member 2a has opening portions 6, and can be connected to an air supply and discharge system (not shown) through nipples 7 welded to the opening portions 6.”).
Taniguchi fails to disclose the fourth region has a 100% Modulus higher than that of the third region, 
However, in the same field of endeavor, Nilsson teaches the fourth region has a 100% Modulus higher than that of the third region (Abstract and FIG. 1-10 and Col. 3 lines 34-40, “The material in the , 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Taniguchi to include a nucleating agent as taught by Nilsson in order to reinforce the material (Abstract, “The surrounding circumferential area of material prevents the inward bulge of the central bottom part from straightening out and/or turning inside out when the pressure in the container is increased and/or when the temperature of the container material is raised.”).
Regarding claim 12, Taniguchi and Nilsson teach The blood pressure monitoring cuff according to claim 11, Taniguchi fails to disclose wherein the plurality of regions comprise a first region and a second region that is thinner and is higher in 100% Modulus than the first region.
However, in the same field of endeavor, Nilsson teaches wherein the plurality of regions comprise a first region and a second region that is thinner and is higher in 100% Modulus than the first region (Abstract and FIG. 1-10 and Col. 3 lines 34-40, “The material in the ring-shaped area has in the case of PET a maximum crystallization of approximately 17% which has arisen in connection with stretching of the material to flow, to which is added thermal crystallization which has been formed in connection with heat treatment of the material and which amounts to a maximum of about 15% and is preferably less than 10%.” It is known to heat crystalize thermoplastics at areas known to cause problems, such as at or around openings.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Taniguchi to include a nucleating agent as 
Regarding claim 13, Taniguchi and Nilsson teach The blood pressure monitoring cuff according to claim 11, Taniguchi further discloses wherein the one or more sheets are provided with a plurality of bonded regions which are bonded to each other (As shown in FIG. 2A and 2B),
and the one or more sheets comprise a fifth region comprising the plurality of  bonded regions and a sixth region, at least part of the fifth region having a 100% Modulus higher than that of the sixth region (As shown in FIG. 2A and 2B and para. [0061], “and a welded portion between the main sheet member 2a or 2b and the sub sheet member 5 at the center near portion 5w to a value equal to or larger than a sum of a wall thickness of one main sheet member 2a or 2b and a wall thickness of one sub sheet member 5, a larger strength and durability enhancing effect can be expected. Accordingly, such a distance is preferable.”).
Regarding claim 14, Taniguchi and Nilsson teach The blood pressure monitoring cuff according to claim 11, Taniguchi further discloses wherein the one or more sheets comprise a seventh region, an eighth region that faces the seventh region in a case where the seventh region is configured to be applied on a living body (As shown in FIG. 2A and 2B and para. [0061], “and a welded portion between the main sheet member 2a or 2b and the sub sheet member 5 at the center near portion 5w to a value equal to or larger than a sum of a wall thickness of one main sheet member 2a or 2b and a wall thickness of one sub sheet member 5, a larger strength and durability enhancing effect can be expected. Accordingly, such a distance is preferable.”),
and a ninth region that connects an end of the seventh region and an end of the eighth region together, at least part of the ninth region having a 100% Modulus of higher than that of the seventh region (As shown in FIG. 2A and 2B and para. [0061], “and a welded portion between the main sheet member 2a or 2b and the sub sheet member 5 at the center near portion 5w to a value equal to or larger than a sum of a wall thickness of one main sheet member 2a or 2b and a wall thickness of one sub sheet member 5, a larger strength and durability enhancing effect can be expected. Accordingly, such a distance is preferable.”).
Regarding claim 15, Taniguchi and Nilsson teach The blood pressure monitoring cuff according to claim 14, Taniguchi further discloses wherein the ninth region includes a bonded region at which the one or more sheets are bonded to each other, and comprises a region whose 100% Modulus is higher than the seventh region between the bonded region of the ninth region and the seventh region (As shown in FIG. 2A and 2B and para. [0061], “and a welded portion between the main sheet member 2a or 2b and the sub sheet member 5 at the center near portion 5w to a value equal to or larger than a sum of a wall thickness of one main sheet member 2a or 2b and a wall thickness of one sub sheet member 5, a larger strength and durability enhancing effect can be expected. Accordingly, such a distance is preferable.”).
Regarding claim 16, Taniguchi and Nilsson teach A blood pressure monitor comprising the blood pressure monitoring cuff according to claim 11 (Abstract and entire document and see claim 11 above).
Regarding claim 17, Taniguchi discloses A method of manufacturing a blood pressure monitoring cuff comprising a bag-shaped structure, comprising (Abstract and entire document)
wherein the one or more sheets are provided with one or more openings, the third region is spaced apart from the one or more openings, and the fourth region is interposed between the one or more openings and the third region and surrounding the one or more openings (Para. [0056], “The main sheet member 2a has opening portions 6, and can be connected to an air supply and discharge system (not shown) through nipples 7 welded to the opening portions 6.”).
heating a fourth region of one or more sheets that contain a thermoplastic elastomer and are uniform in composition, to a temperature that is equal to or higher than a crystallization temperature of the thermoplastic elastomer and is lower than a melting point of the thermoplastic elastomer to increase a 100% Modulus at the fourth region relative to a third region,
However, in the same field of endeavor, Nilsson teaches heating a fourth region of one or more sheets that contain a thermoplastic elastomer and are uniform in composition, to a temperature that is equal to or higher than a crystallization temperature of the thermoplastic elastomer and is lower than a melting point of the thermoplastic elastomer to increase a 100% Modulus at the fourth region relative to a third region (Abstract and FIG. 1-10 and Col. 3 lines 34-40, “The material in the ring-shaped area has in the case of PET a maximum crystallization of approximately 17% which has arisen in connection with stretching of the material to flow, to which is added thermal crystallization which has been formed in connection with heat treatment of the material and which amounts to a maximum of about 15% and is preferably less than 10%.” It is known to heat crystalize thermoplastics at areas known to cause problems, such as at or around openings.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Taniguchi to include a nucleating agent as taught by Nilsson in order to reinforce the material (Abstract, “The surrounding circumferential area of material prevents the inward bulge of the central bottom part from straightening out and/or turning inside out when the pressure in the container is increased and/or when the temperature of the container material is raised.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2015/0088011 A1) (hereinafter – Taniguchi) in view of Nilsson et al. (US 4704243) (hereinafter – Nilsson) in further view of Hanschen et al. (US 2017/0022339 A1) (hereinafter – Hanschen).

Regarding claim 18, Taniguchi and Nilsson teach The method of manufacturing a bag-shaped structure according to claim 17, Taniguchi and Nilsson fails to teach wherein the one or more sheets further contain a nucleating agent.
However, in the same field of endeavor, Hanschen teaches wherein the one or more sheets further contain a nucleating agent (Para. [0079], “A nucleating agent may be useful in the first polymeric composition to facilitate crystallization. In some embodiments, the nucleating agent is a beta -nucleating agent described below.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Taniguchi to include a nucleating agent as taught by Hanschen in order to facilitate crystallization (Para. [0079], “A nucleating agent may be useful in the first polymeric composition to facilitate crystallization. In some embodiments, the nucleating agent is a beta -nucleating agent described below.”).
Response to Arguments
Applicant’s arguments with respect to claims 11-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791